DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Senatore (US 2001/0026316) in view of Abron et al. (US 2017/0126934).
Regarding claim 1, Sanatore teaches an on-board camera that captures an image of an area in front of a vehicle (fig. 1), the on-board camera comprising: 
a camera body (6  of fig. 1); 
a housing part (4 of fig. 1) that houses the camera body (6 of fig. 1); and 
a support part (a mounting bracket, [0021]) that extends from the housing part toward an upper surface of a dashboard of the vehicle ([0008] a system which includes a housing having a video camera removably mounted to the dashboard of a motor vehicle, figure 2. [0021] The housing 4 may be mounted by a heavy duty adhesive to a mounting bracket where the bracket is secured to the vehicle. The housing 4 including the camera 6 is mounted on the dashboard of an airplane, train, and boat without blocking the view of the driver, see the rectangle of figs. 6-8), 
wherein the support part (the mounting bracket, [0021]) supports the housing part at a position where the housing part is placed within a wiping range of a wiper on a windshield of the vehicle (figure 2, the housing is placed on the dashboard and within the wiping range of the windshield of the vehicle, see also figs. 6-8) when the housing part is viewed from a front-rear direction of the vehicle ([0021] the camera 6 focuses on the view in front of the vehicle 13 and observes all that the driver sees), 
a space surrounded by the dashboard, the housing part, and the support part is formed (4, 6, and dashboard of fig. 1, there is a space surrounded by the dashboard, housing, and the support part; figs. 6-8), and 
an occupant seated on a seat of the vehicle ([0004 and 0021] camera 6 focuses on the view in front of the vehicle 13 and observes all that the driver sees. The driver is the occupant seated on the seat of the vehicle as shown in figures 6-8 to view the area in the front of the front end of the vehicle without any obstruction) enables to see an area in front of a front end of the vehicle (Figs. 6-8, an airplane, a train, and a boat) through the windshield from the space ([0021] Camera 6 focuses on the view in front of the vehicle 13 and observes all that the driver sees. Figures 6-8 describes that the occupant can see the area in front of the front end of the vehicle through the windshield of the airplane, train, and boat).
	It is noted that Senatore does not teach leg parts support the camera housing as claimed.

	Taking the teachings of Senatore and Abron together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg parts (26 and 32 of fig. 1) of Abron into the camera system (1 of fig. 1) of Senatore for adjustable leg parts to fit in the dashboard including variations in size, materials, shape, form, function and manner of operation, system and use, are deemed readily apparent ([0022]) to create the space for the driver to see through without any obstruction.
Regarding claim 2, Senatore further teaches the on-board camera according to claim 1, wherein the space is a space from which a range on a ground side is seen by the occupant ([0021]), the range excluding an image-capturing range which is in front of the vehicle and captured by the camera body (See the Abstract: the camera focuses on the airway, track, or waterway in front of the vehicle and includes three additional lenses where each additional lens is focused on a different view).
Regarding claim 3, Senatore teaches the on-board camera according to claim 1, Senatore modified by Abron, Abron further teaches wherein in a cross-sectional view of the leg part (26 and 32 of fig. 1, there are cross sectional view between legs 26, 32), the leg part has a surface on a side of the space (there is surface on the side of legs 32 of fig. 1).  Senatore further teaches the surface being substantially parallel to a visual axis when a driver seated on a driver seat among the seats views the ground in front of the vehicle from the space (6 of fig. 2).

Regarding claim 5, Senatore teaches the on-board camera according to claim 4, Senatore modified by Abron, Abron further teaches wherein a lower surface of the housing part faces the upper surface of the dashboard (the bottom side 30 of the housing 24 of figures 1 and 2 face the dashboard. See figure 5, when the camera system 20 is placed on the dashboard), and a rear end portion of the lower surface in the front-rear direction of the vehicle is disposed above a front end portion of the lower surface (24 of figs. 1 and 2, 20 of fig. 5).
Regarding claim 6,  Senatore further teaches the on-board camera according to claim 1 any one of claims 1 to wherein the camera body is configured by a stereo camera (7 and 8 of figs. 1 and 2), and a plurality of camera lenses are separated in a left-right direction of the vehicle and disposed in the housing part at a central portion in the left-right direction on the upper surface of the dashboard (see 7 and 8 of fig. 2). Senatore modified by Abron, Abron further teaches the leg parts extend from both end portions of the housing part in the left-right direction toward the dashboard respectively, and the space is formed between the leg parts (see camera 20 of fig. 1 is between leg parts).



Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
The applicant argues that the space of Senatore as characterized in the Office Action does not provide a space through which an occupant of the vehicle is able to see an area in front of a front end of the vehicle. Instead, the space of Senatore as characterized in the Office Action when viewed by an occupant would be obstructed by the housing 4 and the front end of an area in front of a front end of the vehicle when viewed through the characterized space would be obstructed by the dashboard of Senatore. Accordingly, Applicant respectfully submits that Senatore does not teach or suggest the above-identified feature of amended claim 1.
 	The examiner strongly disagrees with the applicant. It is submitted Senatore discloses the system in figure 1 comprises a camera 6 focuses on the view in front of the vehicle 13 and observes all that the driver sees. The camera 6 is on the dashboard and focusses on the front view of the vehicle 13, it has a space (fig. 6-8), which an occupant as the driver of the vehicle is able to see an area in front of a front end of the vehicle as shown in figures 6-8.  The driver enables to see or view the area in the front of the front end of the vehicle as the airplane, train, and boat (figs. 6-8) without any obstruction.

	The applicant argues that Abron directed to recording footage of the inside of the vehicle "while the vehicle is unattended." See, e.g., Abron, paras. [0001] and [0021]. That is, Abron relates to a surveillance device for recording video footage of a vehicle while the vehicle is unattended, and not providing a space through which an occupant seated on a seat of the vehicle is able to see an area in front of a front end of the vehicle DOCS 120180-176US1/4337050.1through the windshield.

	Senatore teaches the camera 6 is on the dashboard and focusses on the front view of the vehicle 13 and the driver of the vehicle is able to see an area in front of a front end of the vehicle as shown in figures 6-8 through a space.  In view of the teachings of Senatore and Abron, one skilled in the art would modify the legs of the camera system of Abron into the camera system Senatore to support the camera and create the space for the driver see through the space between the legs and the windshield without any obstruction.

	The applicant argues that Abron’s reference teach away from such modification and would change principle of operation of the Sanatore because Abron teach the camera system for unattended vehicle and the camera view inside the vehicle.
	The examiner strongly disagrees with the applicant. It is submitted that Abron camera system enables to rotate  360 degrees for capturing all side of the vehicle ([0013]) so one skilled in the art would obviously control the rotation of the camera to capture the area in front of the vehicle when the camera system is placed on the dashboard (20 of fig. 5). The camera system of Abron (20 of fig. 5) has legs to support the camera (32 and 62 of fig.3) and modifications will ready occur to those skilled in the art ([0023]).  This disclosure suggests Abron reference shows the camera enables to capture the image in front of the vehicle and the legs create the space for seeing through.  Therefore, Abron does not teach away from the claimed invention.  

Since Senatore suggests the housing 4 that includes the camera 6 is secured anywhere on the dashboard that does not block the view of the driver and the driver can see the area in front of the vehicle in figures 1 and 6-8, and modifications would obviously be made ([0023]).
Abron suggests the camera system 20 has legs 32 to support the camera 62 and can be placed anywhere on the dashboard and the camera is controlled to capture the view in front of the vehicle ([0013]) through the windshield, wherein the legs create the space between to see through, and modifications would obviously be made ([0026]). 
Therefore, Senatore and Abron are combination to make obvious claimed invention and do not constitute a teaching away from any of alternatives and modifications because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425